

115 S2778 IS: Saving America’s Vulnerable and Endangered Species Act
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2778IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Endangered Species Act of 1973 to include a prohibition on the listing of a living
			 nonnative
			 species as a threatened species or an endangered species, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Saving America’s Vulnerable and Endangered Species Act or the SAVES Act . 2.Prohibition on listing of living nonnative species as threatened species or endangered species (a)LimitationThe Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is amended by adding at the end the following:
				
 19.Prohibition on listing of living nonnative species as threatened species or endangered speciesNotwithstanding any other provision of law, the Secretary shall not list under section 4(c) any living nonnative species.
					.
 (b)Conforming amendmentThe table of contents for the Endangered Species Act of 1973 (16 U.S.C. prec. 1531) is amended by inserting after the item relating to section 17 the following:
				Sec. 18. Annual cost analysis by the Fish and Wildlife Service.Sec. 19. Prohibition on listing of living nonnative species as threatened species or endangered
			 species..